BRATTON, Circuit Judge.
This was an action instituted by Virgil Clark, for himself and others similarly situated, against The E. C. Schroeder Company, a corporation, to recover overtime compensation, liquidated damages, and attorney’s fees, under the Fair Labor Standards Act, 52 Stat. 1060, 29 U.S.C.A. § 201 et seq. The defendant joined issue. The court entered judgment for plaintiffs; and defendant appealed.
In E. C. Schroeder Co. v. Clifton, 10 Cir., 153 F.2d 385, certiorari denied 328 U.S. 858, 66 S.Ct. 1351, 90 L.Ed. 1629, it was held that employees of the company engaged in the quarrying and processing of stone for gravel cushion and riprap and in the hauling of some of the finished product to the dyke being constructed around the Cumberland Oil Field where crude oil was produced for commerce were entitled to overtime compensation, liquidated damages, and attorney’s fees, under the Act, supra. The plaintiffs here were co-workers with such employees there, all being engaged in performing like duties. On the authority of that case, the judgment is
Affirmed.